Name: Council Regulation (EC) NoÃ 46/2009 of 18Ã December 2008 amending Regulation (EC) NoÃ 2182/2004 concerning medals and tokens similar to euro coins
 Type: Regulation
 Subject Matter: monetary relations;  consumption;  European construction;  research and intellectual property;  European Union law
 Date Published: nan

 22.1.2009 EN Official Journal of the European Union L 17/5 COUNCIL REGULATION (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third sentence of Article 123(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Central Bank (1), Having regard to the opinion of the European Parliament, Whereas: (1) Council Regulation (EC) No 2182/2004 (2) prohibits those medals and tokens similar to euro coins. Experience gained implementing the prohibition of medals and tokens similar to euro coins has highlighted the need to clarify the protective provisions and to make the decision-making process more transparent. (2) The public may be led to believe that some medals and tokens have legal tender status, not only when they bear a design similar to euro coins but also when they bear certain elements of the designs on euro coins. Therefore specific elements of the designs on legal tender euro coins should not be reproduced in the way they are depicted on euro coins. In addition, symbols that are representative of the issuing Member States sovereignty should not be reproduced on medals and tokens in the way they are depicted on euro coins. (3) The Commission, after having consulted the counterfeit coin experts referred to in Commission Decision 2005/37/EC of 29 October 2004 establishing the European Technical and Scientific Centre (ETSC) and providing for coordination of technical actions to protect euro coins against counterfeiting (3), should specify whether the protective provisions referred to in Regulation (EC) No 2182/2004 have been respected and whether a metallic object is a medal/token. (4) The specific criteria that are employed by the Commission in declaring conformity with the protective provisions should be clarified and laid down. (5) The risk of mistaking a medal or a token bearing the terms euro, euro cent or the euro symbol for a legal tender coin is greater where a nominal value is also associated with that medal or token. Therefore, in such cases, the indication Not legal tender should be stamped on the obverse or the reverse of the medal or token concerned. (6) Regulation (EC) No 2182/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EC) No 2182/2004 is hereby amended as follows: 1. Article 2 shall be replaced by the following: Article 2 Protective provisions 1. Subject to Articles 3 and 4, the production and sale of medals and tokens, and their importation and distribution for sale or for other commercial purposes, shall be prohibited in the following circumstances: (a) when the terms euro  or euro cent  or the euro symbol appear on their surface; (b) when their size is inside the reference band; or (c) when a design appearing on their surface is similar to: (i) any design, or parts thereof, appearing on the surface of euro coins, including in particular the terms euro  or euro cent , the 12 stars of the European Union, the image of the geographical representation and the numerals, in the way depicted on euro coins; or (ii) those symbols representative of national sovereignty of Member States, as depicted on euro coins, including in particular the effigies of the Head of State, the coat of arms, the Mint marks, the Mint master marks, the name of the Member State; (iii) the edge shape or the edge design of euro coins; or (iv) the euro symbol. 2. The Commission shall specify: (a) whether a metallic object can be regarded as a medal or token within the meaning of Article 1(c); (b) whether a medal or a token falls within the prohibition of paragraph 1 of this Article. Subject to paragraph 1 of this Article, the Commission shall take into consideration, inter alia, the quantities of medals and tokens produced, the selling price, the packaging, the inscriptions on the medals and tokens and advertisement of them.; 2. Article 3(1) shall be replaced by the following: 1. Medals and tokens bearing the terms euro  or euro cent  or the euro symbol without an associated nominal value shall not be prohibited when their size is outside the reference band, unless a design similar to one of the elements referred to in Article 2(1)(c) appears on their surface.; 3. Article 4 shall be replaced by the following: Article 4 Derogations by authorisation The Commission may grant specific authorisations to use the terms euro  or euro cent  or the euro symbol on the surface of medals and tokens, under controlled conditions of use, in cases where no risk of confusion exists. In such cases, the economic operator concerned within a Member State shall be clearly identifiable on the surface of the medal or token and, when the medal or token bears an associated nominal value, the indication Not legal tender  must be stamped on the obverse or the reverse of the medal or token. Article 2 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ C 283, 7.11.2008, p. 1. (2) OJ L 373, 21.12.2004, p. 1. (3) OJ L 19, 21.1.2005, p. 73.